DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 01/24/2020 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 01/24/2020 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oscarsson et al. (US 20090289426 A1).
Regarding claims 1, 8 and 15, Oscarsson (Fig. 1) discloses a system for adjusting air pressure of one or more tires of a vehicle (An air storage system is provided for an air suspension system in a large vehicle and includes at least one tire, preferably at least one set of tires provided on an axle of the vehicle; Oscarsson abstract), the system comprising: 
one or more valves (valve 232) respectively corresponding to the one or more tires (preferably at least one set of tires provided on an axle of the vehicle; see abstract of Oscarsson), each valve of the one or more valves configured to receive air for inflating a corresponding tire or release air for deflating the corresponding tire (A CTIS is known to the skilled person and allows the driver to manually or automatically regulate the tire pressures to varied terrain condition; Oscarsson at ¶ [0033]); 
an air regulation device configured to provide air to the one or more valves of the one or more tires via one or more respective air lines and provide air to one or more air suspension devices via the one or more respective air lines (… said air control means comprise a processor for controlling at least a valve on an air supply line for air communication with said air suspension system. Thus, said air control means are adapted to automatically control and regulate the tire pressure for an increased storage pressure in order to accommodate an increased amount of compressed air inside said at least one tire; Oscarsson at ¶ [0014]) and … the processor 210 opens the valve 232 and the air compressor 250 and/or auxiliary air tanks fill up the tire 100 through lines 244 and 242, until a storage pressure is reached in the tire 100; at ¶ [0030]; and
 an electronic control unit (ECU) configured to cause the one or more tires to inflate or deflate based on a tire air pressure configuration (which preferably is an electronic control unit (ECU) presently available for heavy vehicles for controlling various parameters, such as e.g. tire pressures, said ECU being adapted for controlling said valve 232; Oscarsson at ¶ [0014]).

Regarding claim 2, Oscarsson (Fig. 1) discloses an input/output device configured to receive user input of the tire air pressure configuration (wherein the system comprises air control means adapted for selectively controlling input and output of air from the at least one tire to the air suspension system based on data signals at least representing air pressure in the at least one tire at least when the tire is idle; Oscarsson at claim 1).

Regarding claim 3, Oscarsson (Fig. 1) discloses a location sensor configured to detect location data; and a memory configured to store a plurality of tire air pressure con figurations associated with a respective plurality of locations identified by the location data (A system according to claim 1, wherein the air control means comprises a tire air pressure sensor for measuring the pressure of the at least one tire and providing a pressure data signal based thereon; Oscarsson at claim 6).

Regarding claim 4, Oscarsson (Fig. 1) discloses wherein at least one tire air pressure configuration of the plurality of tire air pressure configurations is determined based on previously received user input via an input/output device(wherein the system comprises air control means adapted for selectively controlling input and output of air from the at least one tire to the air suspension system based on data signals at least representing air pressure in the at least one tire at least when the tire is idle; Oscarsson at claim 1).

Regarding claim 5, Oscarsson (Fig. 1) discloses a location sensor configured to detect location data; and a memory configured to store a plurality of terrains associated with a respective plurality of locations identified by the location data, and store a plurality of tire air pressure configurations respectively associated with the plurality of terrains (This reduces the possibility of an increased load on the tires for extended periods of time, and the possibility for the storage system to e.g. adjust for an uneven ground under the vehicle, and/or equalizing the air pressure of the tires in question to reduce wear from repeated storage cycles; Oscarsson at ¶ [0034] ).

Regarding claim 6, Oscarsson (Fig. 1) discloses wherein the ECU is further configured to: adjust one or more vehicle operations based on a received vehicle driving mode indication, and cause the one or more tires to inflate or deflate based on the received vehicle driving mode indication (This reduces the possibility of an increased load on the tires for extended periods of time, and the possibility for the storage system to e.g. adjust for an uneven ground under the vehicle, and/or equalizing the air pressure of the tires in question to reduce wear from repeated storage cycles; Oscarsson at ¶ [0034] and [0040]).

Regarding claim 7, Oscarsson (Fig. 1) discloses The system of claim 1, further comprising a speed sensor configured to detect a current vehicle speed, and wherein the ECU is further configured to cause tire air pressure of the one or more tires to return to a baseline level when the current vehicle speed exceeds a vehicle speed threshold (By allowing an increased pressure in the tires when travelling at a low speed and/or in a specific geographic location, an efficient loading/unloading is achieved; [0040] and (which preferably is an electronic control unit (ECU) presently available for heavy vehicles for controlling various parameters, such as e.g. tire pressures, said ECU being adapted for controlling said valve 232; Oscarsson at ¶ [0014]).

Regarding claim 9, Oscarsson (Fig. 1) discloses an input/output device configured to receive user input of the tire air pressure configuration (wherein the system comprises air control means adapted for selectively controlling input and output of air from the at least one tire to the air suspension system based on data signals at least representing air pressure in the at least one tire at least when the tire is idle; Oscarsson at claim 1).

Regarding claim 10, Oscarsson (Fig. 1) discloses a location sensor configured to detect location data; and a memory configured to store a plurality of tire air pressure con figurations associated with a respective plurality of locations identified by the location data (A system according to claim 1, wherein the air control means comprises a tire air pressure sensor for measuring the pressure of the at least one tire and providing a pressure data signal based thereon; Oscarsson at claim 6)

Regarding claim 11, Oscarsson (Fig. 1) discloses wherein at least one tire air pressure configuration of the plurality of tire air pressure configurations is determined based on previously received user input via an input/output device(wherein the system comprises air control means adapted for selectively controlling input and output of air from the at least one tire to the air suspension system based on data signals at least representing air pressure in the at least one tire at least when the tire is idle; Oscarsson at claim 1).

Regarding claim 12, Oscarsson (Fig. 1) discloses a location sensor configured to detect location data; and a memory configured to store a plurality of terrains associated with a respective plurality of locations identified by the location data, and store a plurality of tire air pressure configurations respectively associated with the plurality of terrains (This reduces the possibility of an increased load on the tires for extended periods of time, and the possibility for the storage system to e.g. adjust for an uneven ground under the vehicle, and/or equalizing the air pressure of the tires in question to reduce wear from repeated storage cycles; Oscarsson at ¶ [0034]).

Regarding claim 13, Oscarsson (Fig. 1) discloses wherein the ECU is further configured to: adjust one or more vehicle operations based on a received vehicle driving mode indication, and cause the one or more tires to inflate or deflate based on the received vehicle driving mode indication (This reduces the possibility of an increased load on the tires for extended periods of time, and the possibility for the storage system to e.g. adjust for an uneven ground under the vehicle, and/or equalizing the air pressure of the tires in question to reduce wear from repeated storage cycles; Oscarsson at ¶ [0034] and [0040]).

Regarding claim 14, Oscarsson (Fig. 1) discloses a speed sensor configured to detect a current vehicle speed, and wherein the ECU is further configured to cause tire air pressure of the one or more tires to return to a baseline level when the current vehicle speed exceeds a vehicle speed threshold (By allowing an increased pressure in the tires when travelling at a low speed and/or in a specific geographic location, an efficient loading/unloading is achieved; [0040] and (which preferably is an electronic control unit (ECU) presently available for heavy vehicles for controlling various parameters, such as e.g. tire pressures, said ECU being adapted for controlling said valve 232; Oscarsson at ¶ [0014]).

Regarding claim 16. Oscarsson (Fig. 1) discloses receiving, by an input/output device, user input of the tire air pressure configuration (wherein the system comprises air control means adapted for selectively controlling input and output of air from the at least one tire to the air suspension system based on data signals at least representing air pressure in the at least one tire at least when the tire is idle; Oscarsson at claim 1).

Regarding claim 17, Oscarsson (Fig. 1) discloses a location sensor configured to detect location data; and a memory configured to store a plurality of tire air pressure con figurations associated with a respective plurality of locations identified by the location data (A system according to claim 1, wherein the air control means comprises a tire air pressure sensor for measuring the pressure of the at least one tire and providing a pressure data signal based thereon; Oscarsson at claim 6).

Regarding claim 18, Oscarsson (Fig. 1) discloses a location sensor configured to detect location data; and a memory configured to store a plurality of terrains associated with a respective plurality of locations identified by the location data, and store a plurality of tire air pressure configurations respectively associated with the plurality of terrains (This reduces the possibility of an increased load on the tires for extended periods of time, and the possibility for the storage system to e.g.  ).

Regarding claim 19, Oscarsson (Fig. 1) discloses adjusting, by the ECU, one or more vehicle operations based on a received vehicle driving mode indication; and instructing, by the ECU, to cause the one or more tires to inflate or deflate based on the received vehicle driving mode indication (which preferably is an electronic control unit (ECU) presently available for heavy vehicles for controlling various parameters, such as e.g. tire pressures, said ECU being adapted for controlling said valve 232; Oscarsson at ¶ [0014]) and (This reduces the possibility of an increased load on the tires for extended periods of time, and the possibility for the storage system to e.g. adjust for an uneven ground under the vehicle, and/or equalizing the air pressure of the tires in question to reduce wear from repeated storage cycles; Oscarsson at ¶ [0034] and [0040]).

Regarding claim 20. Oscarsson (Fig. 1) discloses detecting, by a speed sensor, a current vehicle speed, and instructing, by the ECU, to cause tire air pressure of the one or more tires to return to a baseline level when the current vehicle speed exceeds a vehicle speed threshold (which preferably is an electronic control unit (ECU) presently available for heavy vehicles for controlling various parameters, such as e.g. tire pressures, said ECU being adapted for controlling said valve 232; Oscarsson at ¶ [0014]) and (This reduces the possibility of an increased load on the tires for extended periods of time, and the possibility for the storage system to e.g. adjust for an uneven ground under the vehicle, and/or equalizing the air pressure of the tires in question to reduce wear from repeated storage cycles; Oscarsson at ¶ [0034] and [0040]).

Conclusion
The prior art made of record and cited in the attached PTO-892 form is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663                                                                                                                                                                                            


/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663